Title: To Thomas Jefferson from Alexandria Republicans, 3 March 1804
From: Mason, Thomson
To: Jefferson, Thomas


               
                  Sir 
                  March 3d 1804
               
               Relying with confidence on your favorable reception of every communication, which will convey to you without the trammels of form, the real sentiments of any portion of the community over whose destinies you preside, we feel authorised in offering to you our sentiments on an interesting subject—
               In the exercise of your constitutional functions we are well satisfied that the Public interest has in every instance formed the basis of your public conduct—We believe however that the language of truth does not always reach you and that on one subject particularly—towit, removal from Office, the Public sentiment has been totally misrepresented—Whatever a liberal policy might at first have required towards Men hostile to our principles, time and experience have evidenced that no conciliatory measure can soften that rancorous hatred which the name Republican ever has, and ever will excite in the breast of a federalist—
               It has been confidently asserted that the President of the United States has been impressed with an idea that removals are not wished but by the candidates for Office—As freemen we declare to you that but one sentiment exists with us on this subject—“to wit” that the confidence of Republicans can be with safety reposed, only in republicans. Disclaiming all idea of interference with your constitutional right of appointment, we call on you with the freedom of republicans to enquire how far our statement accords with the public sentiment—We invite your attention to the subject and rely with confidence in the opinion you will form when possessed of correct information—Apply to the new Members of Congress recently drawn from the great body of the people, and not yet infected with the official language of Washington—
               If any change of Officers should take place in the District of Columbia, the removal of the Collector at Alexandria, whose conduct is obnoxious to his own party, and hateful to ours, would be gratifying to us individually, and we pronounce with confidence, to the republican party—
               May your health be uniform, and durable as the public confidence—With respect we are &c—
             